Case: 13-3166      Document: 18      Page: 1     Filed: 12/16/2013




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                ELMER E. CAMPBELL, JR.,
                       Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                               AND

         UNITED STATES POSTAL SERVICE,
                     Intervenor.
               ______________________

                          2013-3166
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF0752100331-M-1.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
     The United States Postal Service (“USPS”) moves to
 reform the caption to designate the Merit Systems Protec-
 tion Board (“Board”) as the respondent and the USPS as
 an intervenor in this petition. The USPS also moves for
 an extension of time to file the response briefs.
Case: 13-3166         Document: 18   Page: 2    Filed: 12/16/2013



 2                                             CAMPBELL   v. MSPB



     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case.
 Here, the Board dismissed petitioner’s appeal for lack of
 jurisdiction. Thus, the Board is the proper respondent in
 this petition for review.
       Accordingly,
       IT IS ORDERED THAT:
      (1) The motion to designate the Board as respondent
 and the USPS as an intervenor is granted. The revised
 official caption is reflected above.
     (2) The motion for extension of time is granted. The
 informal response briefs are due 21 days from the date of
 this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26